634 So. 2d 213 (1994)
Robert B. WHEELER, Appellant,
v.
STATE of Florida, Appellee.
No. 93-2827.
District Court of Appeal of Florida, Fourth District.
March 23, 1994.
*214 Robert B. Wheeler, pro se appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Richard L. Polin, Asst. Atty. Gen., Miami, for appellee.
PER CURIAM.
This is an appeal from a summary denial of a motion for post-conviction relief pursuant to criminal procedure rule 3.850. Appellant was convicted of multiple counts of theft arising out of his failure to pay state sales tax collected in the operation of a petroleum business.
We reverse as to two of the multiple issues raised and remand for an evidentiary hearing or for record attachments refuting Appellant's claim that the state withheld information of "secret" audits and the related claim that counsel was ineffective by failing to discover the audits.
We recognize that the state has attempted to cure the record deficiency by supplying information to this court in an appendix.[1] However, this is insufficient to cure the lack of support for the court's order. See Jackson v. State, 602 So. 2d 696 (Fla. 4th DCA 1992); McGrady v. State, 591 So. 2d 270 (Fla. 4th DCA 1991).
STONE, WARNER and POLEN, JJ., concur.
NOTES
[1]  It does not appear that the state filed a response in the trial court.